DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 1-5, 7-20 and 22 are pending.
Claims 1-5 and 7-20 have been amended.
Claims 6 and 21 has been cancelled.
Claim 22 has been added.
Claims 1-5, 7-20 and 22 are rejected under 35 USC § 103

Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive based on the added prior art. 
	Applicant argues that Hallak does not disclose that amended claimed subject matter of "in response to performing the recovering, generating, by the system, a group of error correction blocks for the recovered first group of data blocks by applying the error correction code in a second format.
Examiner points out that Hallak reference is withdrawn. The broadest reasonable interpretation of ‘the recovered first group of data blocks’ indicates first group of data blocks that includes some data blocks that were already in first group of data blocks and 
Referring to Applicant’s Fig. 4A-B, it appears that the first data blocks are intended to represent blocks 410-432, the second data blocks represent 410-424, and the recovered first data blocks are intended to represent either444-450 only or 410-424 and 444-450 combined. The Examiner notes, based upon discussions with the applicant, the arguments, the amendments made to the claim, and review of the disclosure that several important concepts do not currently appear to be required in the claim, but would facilitate in advancing prosecution.  
at the same time despite being of different formats?  Clarity on these points within the claim language may provide a means to preclude the current interpretation of Mikesell, requiring further search and consideration to determine patentability.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1-5, 7-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mikesell et al. (US 20040153479 A1) 

Regarding Claim 1, Mikesell discloses, a method of processing data, comprising:
maintaining, by a system comprising a processor(Mikesell: FIG. 3, Processing module 330), a first group of storage units(Mikesell: FIG. 9, Unit 0 to Unit 4. Mikesell: FIG. 3, storage device 360, Mikesell [0134] “The storage device 360 is a set of one or more non-volatile memory devices ..”.), each storage unit of the first group of storage units storing a group of blocks, wherein first data blocks of the first group of storage units are protected with error correction blocks of the first group of storage units according to an error correction code in a first format (Mikesell: [0102]-[0103], Mikesell’s system uses data protection using some error correction scheme like parity protection. Mikesell: [0167] teaches 3+1 parity scheme which is a first format)
determining, by the system (Mikesell: FIG. 3, Processing module 330), that a first storage unit of the first group of storage units that stores  a first  group of data blocks of the first data blocks(Mikesell: FIG. 3, any data blocks inside any devices in storage device 360) is damaged, resulting in a second group of storage units that excludes the first storage unit  (Mikesell: [0059] teaches a failed unit and the scenario when a storage unit is down then the remaining storage unit constitutes the same thing as second group of storage units. )recovering, by the system, the first  group of data blocks based on applying the error correction code in the first format to second data blocks of the second group of storage units , resulting in a recovered first  group of data blocks  (Mikesell: [0201], FIG. 14 Teaches recovering the lost data applying error correction scheme like the parity scheme that was used to protect the data. The error correction code is used on the available smart storage units that shares the same parity code with the failed unit. The data in these available storage units excluding the failed one constitutes the same thing as the second data blocks of the second group of storage units. The recovered data and the available good data constitutes the same thing as the recovered first group of data blocks.  ); and
in response to performing the recovering, generating, by the system, a group of error correction blocks for the recovered first group of data blocks by applying the error correction code in a second format to the recovered first group of data blocks, the second format being different from the first format (Mikesell: [0204] teaches parity protection using same error correction code but different format. If previous format is 3+1 meaning 3 data block and one parity block, the new one can be 4+1 meaning 4 data block and one parity block where in both cases parity is calculated on 3 or 4 data blocks. The new error correction code can be generated as part of restriping process and one reason for restriping can be due to storage unit failure causing missing data as explained in Mikesell [0204]. Mikesell [0103] teaches that recalculated data can be stored in the remaining good storage units which is a new home for the recalculated data and Mikesell section [0217] teaches the need for restriping if a block is assigned to a new storage unit and Mikesell section [0204] teaches protection scheme change (example: 3+1 to 4+1) while restriping and also teaches having layout/area in the storage unit that meets(needs) new (4+1) parity protection and if recovered data is stored in those area then new error correction code of a different format is computed. Alternatively, if a data resides in the layout/area having (4+1) parity protection and is damaged and regenerated and the regenerated data ends up being stored in a layout/area meeting 3+1 parity protection then new error correction code needs to be generated in the second format i.e. from 4+1 to 3+1. In this case 3+1 is the second format. In general the scenario where a replacement drive is not intended to be added (and thus the second group of storage units is to be retained) then the recovery constitutes/requires a restriping that would require new data parity to be generated of the appropriate format to ensure the protection of the data in the reduced storage unit group size.).
Mikesell teaches the concepts of experiencing a drive failure, recovering data blocks, and calculating new parity data, but does not expressly demonstrate the scenario where the restriping of the drive occurs when the array reduces in size, only when it increases.  However, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply the teachings of Mikesell for restriping (and thus generating new parity data) a storage array in the scenario where the size of the array decreases as it would allow the system to maintain full parity protection of the storage system in the event that the diminished capacity would be required for an extended period of time.
	
	Regarding Claim 2, Mikesell discloses, The method of claim 1, further comprising: storing, by the system, the recovered first  group of data blocks and the  group of error correction blocks into the second  group of storage units  (Mikesell discloses: [0198] and [0201] teach that both the recovered data and generated parity data are stored.).

	Regarding Claim 3, Mikesell discloses, The method of claim 2, wherein a total number of data blocks stored in each storage unit of the second group of storage units does not exceed a threshold number (Mikesell [0134] and [0155] Since storage unit can be of fixed size and data blocks can also have fixed size, there is a limit or threshold number of data blocks that can be stored in a storage unit.). 

Regarding Claim 4, Mikesel discloses, The method of claim 2, further comprising: 
in response to determining that there is an available storage unit of the second  group of storage units, obtaining, by the system, the recovered first  group of data blocks from the second  group of storage units, and storing, by the system, the recovered first  group of data blocks into the available storage unit (Mikesell [0204]  Regenerating data missed due to some failure is similar to obtaining recovered data and regenerating involves retrieving relevant data i.e. data having same error correcting code from storage units.), and 
storing, by the system, the recovered first plurality of data blocks into the available storage unit (Mikesell [0204] Data striping is the technique of segmenting logically sequential data, such as a file, so that consecutive segments are stored on different physical storage devices. The lost data can be part of some sequential segment and can be restriped to a storage unit which may be added to replace the damaged unit or to a fresh one. Mikesell section [0103] also teaches storing/writing recomputed data in free space on other portions of the remaining storage units.).

Regarding Claim 5 Mikesell discloses, The method of claim 4, further comprising: in response to determining that the first storage unit that was damaged is recovered or detecting a new storage unit is added, determining, by the system, that there is the available storage unit (Mikesell [0204] Applying restriping process to a newly added storage unit implies the determination of available storage space in the newly added storage unit.).

Regarding claim 22 Mikesell discloses, The method of claim 1, further comprising: storing, by the system, a first error correction block and a second error correction block in a second storage unit of the second storage units, the first error correction block being stored with the error correction code in the first format, and the second error correction block being stored with the error correction code in the second format (Mikesell Fig. 13-14, [0103], [0167], [0198]-[0204], and [0217] as applied above teaches changing of protection formats for the ECC in the event of a restriping operation, where in the scenario that the same storage unit is used before and after the restriping operation for storing correction blocks, both the first and the second error correction blocks would be stored in the same storage unit.  The Examiner notes that the claim does not require that they are concurrently stored in the same storage unit.  Were the claim to required that they be concurrently stored, the current teachings of Mikesell would be precluded and further consideration would be required).

Regarding claims 7, 8 and 9, these claims are the device claims corresponding to the method claims 1, 2 and 3, and are rejected for the same reasons mutatis mutandis. 
Regarding claims 10 and 11, these claims are the device claims having similar limitations that is present in the method claim 4 and are rejected for the same reasons mutatis mutandis. 
Regarding claim 12, this claim is the device claims corresponding to the method claim 5, and is rejected for the same reasons mutatis mutandis. 

Regarding Claim 13, Mikesell discloses, The electronic device of claim 7, wherein performing the recovering of the first group  of data blocks  comprises: decoding, based on the error correction code in the first format,  the second data blocks of the second group of storage units to recover the first group  of data blocks (Mikesell [0201]).

Regarding claims 14, 15, and 16, these claims are the computer program product claims corresponding to the method claims 1, 2, and 3, and are rejected for the same reasons mutatis mutandis. 

Regarding claims 17 and 18 these claims are the computer program product claims having similar limitations that is present in the method claim 4 and are rejected for the same reasons mutatis mutandis. 

Regarding claim 19, this claim is the computer program product claims corresponding to the method claim 5, and is rejected for the same reasons mutatis mutandis.
Regarding claim 20, this is a computer program product claim corresponding to the device claim 13 and is rejected for the same reasons mutatis mutandis. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S HASAN whose telephone number is (571)270-1737.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/M.S.H/Examiner, Art Unit 2138      
                             
                               /William E. Baughman/                               Primary Examiner, Art Unit 2138